Citation Nr: 1224558	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In this rating decision, in pertinent part, the RO reopened a claim for service connection for bilateral hearing loss and denied the claim on the merits.

In March 2011, the Board remanded the appeal to allow for the re-scheduling of a Board hearing.  The Veteran was subsequently scheduled for this hearing, and the Veteran presented testimony before the undersigned in December 2011.  A transcript of this hearing has been associated with his VA claims file.  At the time of the hearing, the Veteran submitted additional evidence, with a waiver of the right to initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).

The RO denied service connection for tinnitus in the same October 2007 rating decision that denied the claim for service connection for bilateral hearing loss in appellate status.  The Veteran did not timely appeal the tinnitus claim.  In a March 2009 document, however, the Veteran indicated a desire to appeal a claim for service connection for tinnitus.  The Board considers this as a request to reopen a claim for service connection for tinnitus.  This claim, however, has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  An unappealed January 2006 rating decision denied service connection for bilateral hearing loss and no relevant evidence was submitted within a year of this decision. 

2.  Evidence added to the claims file since the January 2006 rating decision became final is new, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

3.  The Veteran has bilateral hearing loss that is attributable to service.


CONCLUSIONS OF LAW

1.  The RO's decision of January 2006 rating decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  Evidence received since the January 2006 rating decision became final, considered in conjunction with the record as a whole, is new and material, and the criteria to reopen the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Hearing loss was incurred as a result of active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board must address VA's efforts to notify and assist the Veteran in his appeal.  After review of the record, the Board finds that VA has substantially satisfied the duties to notify and assist regarding the issue addressed on the merits in this decision, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant on the merits the claim for service connection for bilateral hearing loss.

The Veteran contends that he currently has hearing loss that is attributable to acoustic trauma in service, with the symptoms of hearing loss beginning while in service and continuing to the present.  The Veteran has testified regarding exposure from firing an M42 Duster Gun.  See Board Transcript at page 2.  He testified that he was not provided hearing protection.   See Board Transcript at page 2.  Previously, in a January 2006 rating decision, the RO denied service connection for bilateral hearing loss, and provided the Veteran notice of his rights to appeal.  The RO denied the claim on the basis of negative medical opinion evidence regarding the link between diagnosed hearing loss and the events of the Veteran's service.  The Veteran did not appeal this decision nor did he submit additional relevant evidence within a year.  The rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

In July 2007, the Veteran filed to reopen the claim.  To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Since the time the RO denied his claim, significant additional lay and medical evidence has been added to the file.  This evidence includes an August 2007 statement from a fellow service member recounting serving with the Veteran and that the Veteran, essentially, complained of hearing loss symptoms near the time of separation from service.  In a January 2011 statement, another individual indicates that he knew the Veteran both before and after service.  He recounted that upon returning from active service the Veteran mentioned to him having hearing loss.  In addition, an April 2009 VA treatment record is now of file that indicates that the Veteran was previously treated for a hearing loss stemming from 1969 - when the Veteran was in service.  Lastly, in a December 2010 letter, a private physician opined that the Veteran's hearing loss was causally related to noise exposure experienced in Vietnam.  

This additional evidence consists of both lay and medical evidence that indicates that there is a link between a current hearing loss and the Veteran's service.  The evidence added since the last final denial goes to the key element that was the basis of the prior denial.  This evidence is new and is not cumulative or redundant of the evidence previously of file.  Accordingly, the previously-denied claim is reopened and consideration may be given to the entire evidence of record without regard to the prior denial.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  The Board must next consider whether entitlement is warranted on the merits.

In order to establish service connection for a claimed disorder on the merits, there generally must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Service connection may also be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Additionally, pursuant to 38 C.F.R. § 3.303(b) a claimant may establish in-service incurrence and nexus (elements (2) and (3), above) through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2010).  Continuity of symptomatology may be established if a claimant can show that: (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 495-96.  

For purposes of applying VA law, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000, Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than  94 percent.  38 C.F.R. § 3.385 (2011).

Finally, a Veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Thus, when a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim for benefits will be denied only if a preponderance of the evidence is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

Reviewing all the evidence of record, the Board finds that the evidence supports a grant of service connection for bilateral hearing loss.  Regarding in-service incurrence, although review of the service treatment records reveals shifts to higher decibel thresholds, there is no evidence of a diagnosed hearing loss disability in service.  The Veteran, however, wrote on the August 1970 Report of Medical Examination done at the time of separation from service that he had possible hearing loss.  That is, the evidence of record provides indication of hearing loss symptoms at the time of separation from service, but again, no definitive evidence of hearing loss disability as defined by VA.  The evidence of record, however, clearly supports a finding that the Veteran sustained acoustic trauma in service and that a hearing loss disability as defined by VA subsequently developed.  The Veteran has credibly testified regarding his duties of service and provided photograph evidence supporting his assertion that his service included operating the M42 Duster Gun.  Further, the Veteran's personnel records indicate that the Veteran served in artillery and the RO has conceded combat noise exposure.  See Veteran's DD 214 and October 2007 Rating Decision.  Review of the evidence of file supports the finding that the Veteran experienced acoustic trauma in service.

Regarding current disability, VA treatment records contain diagnoses of hearing loss, and indicate that the Veteran was provided VA hearing aids.  In a March 2005 VA audiological examination, testing showed auditory thresholds of 40 decibels in 3000 and 4000 Hertz in the right ear and 45 decibels at 3000 and 4000 Hertz in the left ear.  The evidence, therefore, shows a current hearing loss disability as defined by VA.

The remaining element needed to substantiate the claim for service connection is evidence that the Veteran's current hearing loss disability is attributable to hearing loss symptoms experienced since service or evidence that links development of hearing loss disability after service to the service acoustic trauma.  In deciding this element of the claim, the Board must determine the probative value or weight of the admissible evidence.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  As discussed in detail below, the Board finds that the evidence is at least in relative equipoise on both bases of entitlement, and as such, entitlement to service connection is warranted.  Although some of this evidence was detailed above when discussing the basis of reopening the claim, the Board will now provide the details of the evidence that provides the basis of granting service connection.

Regarding evidence of hearing loss symptoms since service, evidence in support of this finding are the Veteran's testimony and lay statements from persons who knew the Veteran during service or at the time of his separation from service.  The Veteran's testimony is that he began to note hearing loss symptoms in service.  In an August 2007 lay statement, a person who served with the Veteran reported, in essence, that the Veteran had hearing symptoms near the time of his separation from service.  In a June 2011 lay statement a person who knew the Veteran at the time of separation from service noted that the Veteran reported hearing loss at that time.  In addition, in a June 2004 VA treatment record, a clinician recorded that the Veteran experienced difficulty in hearing normal conversation with back ground noise since the Veteran's return from Vietnam.  In an April 2009 VA treatment record, a clinician indicated that the Veteran has been previously treated for hearing loss and indicated that the hearing loss was since 1969 - while the Veteran was in service.  The evidence weighing against establishing service connection for hearing loss on the basis of continuity of symptomatology is the lack of evidence of a hearing loss disability when examined at the time of separation from service or during a February 1971 VA examination, which although scheduled for review of another disability, indicated no ear symptoms.  As indicated above, the Board finds that considering this evidence both for and against granting service connection that the evidence is at least in relative equipoise and, thus, finds that there has been a continuity of symptomatology for hearing loss since service.

Regarding evidence that a disability developed after service due to an in-service event - namely, acoustic trauma from proximity to a M42 Duster Gun - the evidence of record also both weighs for and against service connection on this basis.  In March 2005, the Veteran underwent a VA audiological examination.  The examiner noted the service treatment record evidence of hearing within normal limits both at the time of entrance and separation from service.  She acknowledged the Veteran's self-report of possible hearing loss when he separated from service, but based on a finding of normal hearing upon separation, the Veteran's report of tinnitus for 20-plus years (the Veteran had been separated from service for more than 34 years), and post-service noise exposure, she opined that it was not as likely as not that the Veteran hearing loss was related to service.  The Board notes, that other then this examiner's report, the Veteran has consistently reported tinnitus since service and has indicated that post-service noise exposure from construction work was minimal. In a December 2010 letter, a private physician described the Veteran's service noise exposure and post-service exposure and findings from current audiological testing.  The physician opined that the Veteran hearing loss was "causally and directly related to noise exposure he suffered while in Vietnam."

Thus, one medical opinion of records weighs against granting service connection and one medical opinion weighs toward granting service connection.  The Board does not find a reason to favor one of these opinions above the other.  Each clinician indicated knowledge of the acoustic trauma in service and review of the result of current audiometric testing.  Therefore, regarding the nexus question of whether the currently diagnosed hearing loss disability is attributable to the acoustic trauma in service, the Board finds that the evidence both for and against are in relative equipoise and, thus, finds that there is a nexus between the current hearing loss disability and the in-service acoustic trauma.

In summary, the evidence of record shows that there was an in-service acoustic trauma and that there is a current hearing loss disability.  As detailed above, the evidence supports both theories on the third element of the claim:  there has been a continuity of symptomatology and that there is a link between the post-service diagnosis of a hearing loss disability and in-service acoustic trauma.  After review of the evidence of record that supports all three elements of a claim for service connection, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 1110(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


ORDER

As new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.


____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


